FILED
                        FOR PUBLICATION
                                                          SEP 14 2017
                UNITED STATES COURT OF APPEALS
                                                       MOLLY C. DWYER, CLERK
                                                        U.S. COURT OF APPEALS
                        FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,             Nos. 15-16600
                                           15-17103
          Plaintiff-Appellant,
                                      D.C. No.
v.                                    3:13-cv-00324-LRH-VPC
                                      District of Nevada,
STRAUGHN SAMUEL GORMAN,               Reno

          Claimant-Appellee,
                                      ORDER
and

$167,070.00 IN UNITED STATES
CURRENCY,

          Defendant.



UNITED STATES OF AMERICA,             No.   15-16694

          Plaintiff-Appellee,         D.C. No.
                                      3:13-cv-00324-LRH-VPC
STRAUGHN SAMUEL GORMAN,               District of Nevada,
                                      Reno
          Claimant-Appellant,

v.

$167,070.00 IN UNITED STATES
CURRENCY,

          Defendant.
Before: REINHARDT and BERZON, Circuit Judges, and MONTGOMERY,*
District Judge.

      The opinion filed on June 12, 2017, United States v. Gorman, 859 F.3d 706,

is hereby amended to include Case Number 15-16694, the caption of which was

inadvertently omitted from our original opinion.




      *
              The Honorable Ann D. Montgomery, United States District Judge for
the District of Minnesota, sitting by designation.
                                         2